 

Exhibit 10.1

Beijing Raycom Jingyuan Real Estate Development Co., Ltd.

And

Beijing AmazGame Age Internet Technology Co., Ltd.

Project Cooperation Agreement

on

Raycom Creative Industry Center Project

 

1



--------------------------------------------------------------------------------

 

This Agreement is entered into by and between the following parties on the 23rd
day of August 2010 in Beijing:

Party A: Beijing Raycom Jingyuan Real Estate Development Co., Ltd.

Address: Room 2106 A9, No.20 Shijingshan Road, Shijingshan District, Beijing

Legal Representative: Chen Guodong

Party B: Beijing AmazGame Age Internet Technology Co., Ltd.

Address: 2th Floor, East Tower, Jingyan Building, No.29 Shijingshan Road,
Shijingshan District, Beijing

Legal Representative: Wang Tao

Whereas:

1. Party A is a real estate development company registered in Beijing and
validly existing pursuant to Chinese laws, which has by means of transfer
acquired the land use right of the state-owned land for commercial and financial
usage situated at Bajiao Zone of Shijingshan District in Beijing (the “Land”
hereinafter) and has been lawfully approved by the government to construct the
Raycom Creative Industry Center Project (the “Project” hereinafter) on the Land.

2. Party B is a limited company registered in Beijing and validly existing
pursuant to Chinese laws, which, to address the needs of its development,
intends to cooperate with Party A for certain premises of the Project according
to the terms agreed herein and intends to purchase certain premises of the
Project from Party A at the time set forth in this Agreement.

Therefore, based on the principle of equality and willingness and through full
negotiation, both parties have reached the following common understandings and
entered into this Agreement with regard to the cooperation for the Project:

I. Project Overview:

1. Land Location: Bajiao South Road, Shijingshan District, Beijing

2. Purpose of Land: For commercial and financial usage

3. Construction Land Area: 19749.65 square meters

4. Planned Built Floor Area: 112543 square meters, including 77093 square meters
over ground and 35450 square meters underground. (The planned built floor area
of the Project is subject to the built floor area after the planning adjustment
as agreed in this Agreement).

 

2



--------------------------------------------------------------------------------

 

II. Governmental Approvals:

As of the date of signing of this Agreement, Party A has obtained the following
governmental approvals, permits or licenses for the Project (See details in
Appendix I and Appendix II hereto):

1. State-owned Land Use Right of Jing Shi GuoYong (2010 Chu) No. 00106;
State-owned Land Use Right of Jing Shi GuoYong (2010 Chu) No. 00107; and
State-owned Land Use Right of Jing Shi GuoYong (2010 Chu) No. 00108;

2. DiZi No.110107201000006/2010Gui (Shi) DiZiNo.0003 Construction Land Planning
Permit;

III. Pattern of Cooperation:

Both parties agree that Party A will develop and construct the Premises (see the
definition below) according to the terms and standards agreed herein, and after
Party A obtains advance sale permit (or other sale or advance sale permits or
certificates) to be issued by government, Party A shall transfer the south tower
building, the west podium building, the third and fourth floors of the east
podium building and the second underground floor with a total area of 56184
square meters (except for parts Party A is not permitted to sell according to
applicable laws and regulations, such as civil air-defense construction works
and parts that cannot be apportioned) and their respective allocated land use
rights (collectively referred to as the “Premises”) to Party B by means of
advance sale or purchase/sale of commercial premises. The area of the Premises
shall include overground area of 46134 square meters of which 2886 square meters
are the estimated pooled area and underground area of 10050 square meters. The
final area of the Premises shall be determined according to the measured area
specified in a technical report of actually surveyed space of the Premises (See
Appendix 3 for the location and floor plan of the Premises).

IV. Construction Schedule:

Party A agrees to develop and construct the Premises according to the following
schedule:

1. Obtain the construction engineering planning permit and construction permit
for the Project before 1st March 2011.

2. Complete±0 of the Project before 1st July 2011 (subject to the report issued
by the project supervisory institution).

3. Complete the roof-sealing of main structure of the Project before
1st February 2012 (subject to the report issued by the project supervisory
institution).

4. Complete completion inspection and filing of the Project before 31st November
2012.

 

3



--------------------------------------------------------------------------------

 

5. Party A will endeavor to deliver completed Premises in compliance with the
deliverable conditions set forth herein to Party B for its use before
31st December 2012.

V. Planning and Construction of the Premises:

1. Party A shall design and construct the Premises in satisfaction with the
requirements and standards agreed in Appendices IV, V, VI, VII, VIII, IX , X and
XI hereto, and deliver the design drawings of the Premises to Party B for
comment. Party B shall give written comments thereupon within the time specified
in Appendix VIII. Party A shall conduct full communication with Party B within 7
days upon receiving the comments from Party B, and after the two parties reach
an agreement and confirm in writing, Party A shall make adjustments and
amendments to the design plan according to the function requirements of Party B.
Both parties shall give written confirmation on the design plan adjusted and
modified by Party A and use them as the basis for the design and construction of
the Premises. If Party A needs to make material adjustment to the design plan of
the Premises approved by planning authority, Party A shall obtain Party B’s
prior written consent therefor and any adjustment to the design plan shall not
materially affect the normal use of the Premises by Party B. Nevertheless, both
parties agree that, if they fail to agree upon the design plan within 7 days
after receiving Party B’s written comments, Party A shall, in accordance with
applicable requirements of Chinese laws, regulations and policies, make the
final amendment to the design plan and give a written notice thereof to Party B
and carry out construction of the Premises on the basis thereof. Such amendment
shall satisfy the design requirements, material/equipment brand requirements and
specifications as set forth in Appendices IV, V and VI and shall not be inferior
to “Tower C, Raycom Information Plaza”. Both parties acknowledge that, in the
event that any dispute occurs between the parties with regard to the design or
construction standards of the Premises during development and construction of
the Premises, Party A shall immediately provide Party B with the files and
documents concerning the design and construction standards of “Tower C, Raycom
Information Plaza” and unconditionally assist Party B in consulting relevant
files and conducting site verification of the Premises.

2. Design Changes: During the construction of the Premises, Party B may lodge
design change requests to Party A, provided that such a request shall be
submitted to Party A in writing. After receiving a change request from Party B,
Party A will calculate costs according to relevant costing files and submit the
results to Party B for review. Party B shall complete the review within 7 days
after receiving the comments from Party A, and reach an agreement thereupon with
party A and confirm the change in writing, otherwise Party A shall have the
right to reject the change request. In addition, if the construction period of
key-node works is delayed due to the design change requested by Party B, Party A
shall have the right to postpone delivery of the Premises accordingly and the
costs and expenses resulting from the delay (at the rate of 0.1‰ of the total
transfer price of the Premises for each day of delay) shall be borne by Party B.
If the delay exceeds 30 days cumulatively, Party A shall have the right to
reject any and all subsequent design change requests from Party B. Both parties
acknowledge that, after their confirmation of the design drawings, with regard
to the additional costs and expenses arising from implementation of new design
changes requested by Party B, the amount within RMB¥500,000.00 (inclusive of
RMB¥500,000.00) shall be borne by Party A and the amount exceeding
RMB¥500,000.00 shall be borne by Party B after Party B’s written confirmation.

 

4



--------------------------------------------------------------------------------

 

3. Selection of building materials and equipments for the Premises: Both parties
agree to select building materials and equipments for the Premises within the
scope agreed in Appendix V hereto. Party A agrees that building materials and
equipments are to be selected out of the brands agreed in Appendix V. In
extraordinary cases where the building materials and equipments to be chosen by
Party A are not within the scope of brands set forth in Appendix V, Party A
shall notify Party B in writing and obtain Party B’s consent thereof. Party B
shall make its decision within 7 days after receiving Party A’s written notice;
otherwise, Party B shall be deemed to agree to Party A’s choice. Party A shall
ensure the materials and equipments chosen by it in conformity with related
regulations and not inferior to the standards specified in Appendix V.

4. Premises Management: See details in Appendix IX.

VI. Principles of Construction:

Both parties agree that construction of the Premises shall abide by the
following principles:

 

1. First of all, construction of the Premises shall comply with the requirements
of Chinese laws and regulations.

 

2. Subject to compliance with the aforesaid requirements, construction of the
Premises shall meet the standards and requirements agreed herein by both
parties.

 

3. Issues not specified by both parties in this Agreement shall be subject to
standards not inferior to “Tower C, Raycom Information Plaza”.

VII. Price and payment details are set forth in Appendix XII hereto.

VIII. Signing of Advance Sale Contract for the Premises:

Part A guarantees it will obtain the advance sale permit for the Project before
1 October 2011. After obtaining the advance sale permit, Party A shall give a
written notice to Party B within 5 working days and Party B shall sign the
advance sale contract for the Premises with Party A within the period designated
in Party A’s written notice (the advance sale contract shall be printed and
signed by the two parties after being downloaded from the website of Beijing
administration bureau of real estate transaction). However, the period
designated by Party A in its written notice shall be reasonable. The Appendixes
hereto shall be incorporated into the advance sale contract for the Premises.

 

5



--------------------------------------------------------------------------------

 

Since the area of the Premises has not been pre-measured at the time of signing
this Agreement, the area and the price contained in this Agreement is estimated
only, both Parties agree that after the Premises’ area is pre-measured by
qualified survey institution, the two Parties will recalculate the price of the
Premises according to the pre-measured area and the unit price provided
hereunder and sign the advance sale contract for the Premises accordingly.

IX. Delivery of the Premises:

1. When Party A delivers the Premises to Party B, the Premises shall meet all of
the following delivery conditions:

1) The Premises has been completed according to the design and construction
standards agreed herein and has obtained planning inspection approval,
completion inspection filing form.

2) Party A has obtained a technical report of actually surveyed space of the
Premises issued by a qualified real estate survey institution.

3) Water supply, drainage and heating supply are available for normal use;
telephone lines are available to floor distributor on each floor and cable TV
lines to branch distributors on each floor.

2. After the Premises meets the deliverable conditions, Party A shall give a
7-day prior written notice to Party B (the “Delivery Notice” hereinafter). Party
B shall fulfill the transfer procedure of the Premises on the date specified in
the Delivery Notice, and sign a property transfer form. If Party B fails to
fulfill the property transfer procedure with Party A or sign the property
transfer form on the date specified in the Delivery Notice due to any reason
attributable to Party B, the Premises shall be deemed as having been officially
delivered to Party A according to the schedule, standards and conditions set
forth herein from the day immediately following the date of delivery specified
in the Delivery Notice. Effective from that day, Party B shall bear and pay the
reasonable costs and expenses that have actually occurred for management and
maintenance of the Premises, and any and all risks (including, without
limitation to, risks of destruction and loss) and liabilities associated with
the Premises shall be transferred to Party B from the same day.

3. If Party B fails to pay all amounts and other agreed costs and expenses due
according to the advance sale contract and this Agreement, Party A shall have
the right to correspondingly delay the delivery of the Premises to Party B
without bearing any liability for the delayed delivery until Party B fully make
the due payment.

 

6



--------------------------------------------------------------------------------

 

4. When delivered by Party A, the Premises shall have passed the inspection by
the governmental authority in charge and obtained the completion inspection
filing form. If Party B finds through inspection that the Premises has quality
problems and/or decoration or equipment defects that will not affect the
function of the Premises, Party A shall complete rectification and/or repair of
the same within 60 days from the date of delivery of the Premises according to
the regulations and standards on the engineering quality promulgated by central
government and Beijing municipal government (the warranty period for the
Premises shall be extended accordingly) and assume the costs thereof. Party B
shall not use such problems and defects as excuse of its refusal to accept the
Premises or to request Party A to bear the liability of late delivery of the
Premises, neither shall Party B use such problems and defects to refuse to
fulfill the property transfer procedure or to request rejection and return of
the Premises; if a problem found by Party B during such inspection is of
material and substantial influence on the function of the Premises, Party B
shall have the right to reject the Premises in addition to the right to request
rectification or repair by Party A within the aforesaid time limit, and to
require Party A to bear liability for delayed delivery of the Premises according
to the advance sale contract and this Agreement.

5. If Party B finds other quality problems of the Premises after accepting it,
Party B shall still have the right to request Party A to provide rectification
or repair. If Party A fails to complete rectification or repair within the
requested time limit, Party B shall have the right to perform the rectification
or repair by its own or have it done by a third party. In such case, Party B
shall be entitled to deduct the cost thereof from the subsequent payment of
contract price, and where the subsequent payment is insufficient to cover the
cost, Party B shall have the right to request Party A to pay the insufficient
amount.

X. Undertakings and Warranties:

1. After signing of this Agreement and unless otherwise specified herein, Party
A undertakes that it will not set any form of mortgage on the Premises
(including the land use right and the construction in progress) without
permission of Party B, and that the Premises (including the land use right and
the construction in progress) will not be sealed up or subject to other judicial
enforcement measures.

2. Party A undertakes that all information and/or material it provides to Party
B before executing this Agreement is true, and that it will immediately inform
Party B of any circumstance that occurs before consummation of the transaction
and may affect the transaction (for instance, windup, liquidation, or legal
action, arbitration or other legal proceedings involving the Premises).

3. Party A warrants that it lawfully possesses the land use right of the Land
and has the right to develop and construct the Premises according to this
Agreement, that it is the sole legal and actual owner of the Premises, has
lawful and valid qualification for real estate development, and has the full
right to execute and perform this Agreement. The Premises is free of ownership
encumbrances that may have negative influence on the rights and interests of
Party B hereunder.

 

7



--------------------------------------------------------------------------------

 

4. Except for those that have been disclosed, if Party A is involved in any
legal action, arbitration, prosecution, administrative or other legal
proceedings or dispute with regard to the Premises, it shall immediately inform
Party B. If there is any outstanding Premises payment, land transfer price or
any other expenses payable but unpaid and/or disputes in connection with
development and construction of the Premises or arising from the late payment of
the compensation by Party A in accordance with the Agreement On Compensation For
The Development Of The Reserved Land entered by Party A and Beijing Land Reserve
Center, or if there is any administrative penalty caused by the failure of Party
A to start construction at the time specified in the Contract on the Transfer of
the Use Right of the State Owned Construction Land, Party A shall bear all
liabilities, including but not limited to the compensation liability,
administrative penalties, arising there from.

5. Party A undertakes to purchase sufficient amount insurance for the
construction of the Premises during the construction period according to the
requirements of laws and policies.

6. Party A undertakes to independently bear the responsibility of payment to any
third party and the responsibilities of the real estate developer in relation to
the Premises. If Party B suffers any claims or damages due to the failure of
Party A to fulfill payment to third parties or to perform its responsibilities
as real estate developer or other obligations, Party A shall compensate all
losses that Party B has suffered as a result of such failure.

7. Party A agrees that, as demanded by Party B, it will assist Party B and/or
affiliates of Party B in obtaining the (separate) ownership certificate (s) of
the Premises, and Party B shall duly provide, as requested by Party A, the full
information required for obtaining the ownership certificate (s) of the Premises
to be acquired by Party B.

8. Party A shall ensure it will lawfully construct the Premises, and the
construction procedure and standards of the Premises meet applicable mandatory
standards of the central government and Beijing municipal government as well as
the standards set forth herein.

9. Party A agrees that in order to guarantee the performance of its obligations
hereunder, Party A’s holding company will issue a “Letter of Guarantee” as shown
in Appendix XIII to Party B when signing this Agreement.

10. Party A agrees that Party B has the right to supervise and inspect
development and construction of the Premises or dispatch a third party to
perform the supervision and inspection according to the terms agreed herein at
anytime, and to require Party A to rectify the items not conforming to the
covenants herein. Within 10 working days after the completion of the key-node
works agreed herein, Party A shall give a written notice thereof to Party B.

XI. Defaults:

1. In the event that Party A has obtained the advance sale permit for the
Premises and sent a written contract-signing notice to Party B, if Party B
refuses to execute the advance sale contract with Party A within the time limit
specified in Party A’s notice, Party A shall be entitled to deduct 15% of the
total transfer price of the Premises from the initial installment previously
paid by Party B as penalty and refund the balance to Party B. If Party A refuses
to sign the advance sale contract with Party B, Party A shall refund the initial
installment previously paid by Party B and pay 15% of the total transfer price
of the Premises to Party B as penalty.

 

8



--------------------------------------------------------------------------------

 

2. If Party B delays payment of any amount agreed hereunder, it shall pay
penalty to Party A at the rate of 0.3‰ of the amount payable but unpaid for each
day of the delay. If the delay lasts for more than 30 days, Party A shall have
the right to terminate this Agreement. In that event, Party A shall serve a
written termination notice to Party B within 30 days after Party A has the right
to terminate the Agreement. Party B shall pay15% of the total transfer price of
the Premises to Party A as penalty. If Party A chooses not to cancel this
Agreement, or Party A fails to serve the written termination notice to Party B
within 30 days after Party A has the right to terminate the Agreement and the
advance sale contract, Party A shall be deemed to be willing to continue the
performance of this Agreement and the advance sale contract and deliver the
Premises. In such case, the Agreement and the advance sale agreement will be
continually performed and Party B shall pay daily penalty to Party A at 0.3‰ of
the overdue amount for the period from the agreed date when the amount becomes
due and payable to the date when the amount is actually paid, and the penalty
shall be paid to Party A within 7 days from the date of actual payment of the
amount.

3. If Party A fails to deliver the Premises with deliverable conditions to Party
B by the date agreed herein, Party A shall pay daily penalty at 0.3‰ of the
total transfer price for each day of the delay from the 61st day after the
agreed delivery date; if the delay exceeds 150 days, Party B shall have the
right to return the Premises. In the event that Party B chooses to return the
Premises, Party B shall serve a written cancellation (return of the Premises)
notice to Party A within 30 days from the date when Party B has the right to
return the Premises. Within 15 days after both parties complete all procedures
for cancellation of the advance sale contract and this Agreement, Party A shall
refund to Party B the price of the Premises that has been previously paid and
shall further pay 15% of the total transfer price of the Premises to Party B as
penalty. If Party B choose not to return the Premises, or Party B fails to give
a written notice of cancellation of the advance sale contract and this Agreement
to Party A within 30 days from the date when Party B has the right to return the
Premises, Party B will be deemed to be willing to continue the performance of
the advance sale contract and this Agreement and wait for the delivery of the
Premises, in which case performance of the advance sale contract and this
Agreement shall be continued, and Party A shall pay daily penalty to Party B at
0.3‰ of the amount previously paid by Party B for the period from the 61st date
after the agreed delivery date set forth herein to the date of actual delivery,
and the penalty shall be paid to Party B within 7 days from the date of actual
delivery of the Premises.

4. If Party A cannot deliver the Premises as agreed herein as a result of any of
the following events, it may postpone the delivery accordingly depending on the
circumstance without bearing any responsibility subject to giving a timely
notification to Party B: (1) force majeure; and/or (2) governmental acts; and/or
(3) any new law, regulation or administrative rule has been enacted after
execution of the advance sale contract and this Agreement and Party A cannot
deliver the Premises as result of such new law, regulation or administrative
rule; and/or (4) outbreak of infectious disease like SARS; and/or (5) delays
caused by Party B.

 

9



--------------------------------------------------------------------------------

 

5. If Party B cannot obtain the ownership certificate of the Premises within 600
days from the date of delivery of the Premises due to the fault of Party A,
Party B shall have the right to return the Premises. If Party B chooses to
return the Premises, Party A shall pay penalty to Party B that is equivalent to
15% of the total price of the Premises, and shall refund the purchase price
previously paid by Party B and pay the penalty to Party B within 15 days after
both parties fulfill all procedures for cancellation of the advance sale
contract and this Agreement. If Party B selects not to return the Premises,
Party A shall pay daily penalty to Party B at 0.3‰ of the total Premises price
previously paid by Party B for the period from the day immediately following the
date of expiration set forth herein to the date when the ownership certificate
of the Premises is actually obtained.

6. Unless otherwise agreed herein, Party A will be deemed as materially
breaching this Agreement if it sets any mortgage on the land use right of the
Premises or on the constructing Premises or by any means sets a third party’s
right that may impair the full possession of the ownership of the Premises and
land use right by Party B, or if the Premises and/or its land use right is
sealed up by judicial authorities due to such mortgage or right encumbrance. In
such case, if Party A fails to rectify the breach within ten business days after
receiving the written notice from Party B, Party B shall have the right to
cancel this Agreement immediately on expiration of said period of ten business
days and Party A shall refund the purchase price of the Premises previously paid
by Party B and pay 15% of the total transfer price of the Premises as penalty to
Party B within 15 days after both parties fulfill all procedures for
cancellation of the advance sale contract and this Agreement.

7. If there are amounts payable by Party B to Party A, and if Party A has
committed a breach before payment of such amounts and shall therefore pay
penalty to Party B, Party B may directly deduct such penalty from the amounts
payable to Party A (provided that Party B shall not make such deduction if Party
A disputes the act of breach).

8. If Party A unilaterally resell the Premises to a third party and consequently
prevents further performance of this Agreement, Party B shall have the right to
cancel this Agreement, in which case Party A shall refund the amount previously
paid by Party B and pay 15% of the total transfer price of the Premises as
penalty to Party B.

 

10



--------------------------------------------------------------------------------

 

XII. Notices:

Notices given by each party to the other party for the purpose of performing
this Agreement shall be served to the following address respectively:

Address of Party A: 8 Floor, Tower C North Building, Raycom Information Plaza

No. 2, Kexueyuan South Road, Haidian District, Beijing

Attention: Yin Ming

Email: yinming@raycomchina.com

Tel: 010-62509610

Fax: 010-62509472

Address of Party B: 2th Floor, East Tower, Jingyan Building, No.29 Shijingshan
Road, Shijingshan District, Beijing

Attention: Shen Yang

Email: Shenyang@cyou-inc.com

Tel: 010-68613341

Fax: 010-68874008

Any change of the address or recipient of either party shall be notified to the
other party in writing, or otherwise service of notices to the above addresses
shall be deemed as valid.

XIII. Confidentiality:

1. For the purpose of this Agreement, the word “Confidential Information” shall
refer to any and all unpublicized confidential information relating to or in
connection with the cooperation hereunder. Unless with prior written consent of
the other party, neither party shall by any means disclose Confidential
Information to any third party.

2. Each party shall ensure that its affiliates, employees, executives,
representatives or agents and professional consultants shall comply with the
confidentiality obligation set forth herein, and shall prevent such personnel
from using Confidential Information in business activities irrelevant to this
Agreement.

3. The confidentiality obligation set forth herein is not applicable to the
following situations: information that has entered into public domain before
being disclosed by either party; the disclosure or use of the information is
required by mandatory provisions of applicable laws or by a court; the
disclosure or use of the information has obtained prior written consent of the
other party or is for the purpose of performing this Agreement.

4. The confidentiality obligation hereunder shall survive the termination of
this Agreement.

 

11



--------------------------------------------------------------------------------

 

5. After execution of this Agreement, without obtaining prior approval of the
other party (such approval shall not be unreasonably withheld or delayed),
neither party hereto shall make any announcement, disclosure or declaration of
matters in connection with this Agreement, nor shall it disclose or release any
information relating to the other party that it has obtained during negotiation
or performance of this Agreement. However, each party may reveal the information
to its professional consultants or its executives or employees that need to know
the information for the purpose of their duties and the two parties can also
make disclosures as required by applicable laws and regulations, listing rules
and/or stock exchange rules and/or requirements of other relevant institutions.
This clause shall survive termination of this Agreement.

XIV. Severability:

If any provision hereunder is held void, invalid, illegal or enforceable by a
judicial/arbitration institution, the invalidity, illegality or unenforceability
of the provision shall not affect the validity and enforceability of other
provisions of this Agreement.

XV. Waiver of Rights:

1. Any waiver of either party of the other party’s breach or nonperformance of
any provision herein shall not be deemed as its waiver of the other party’s
subsequent breach or nonperformance of that provision or of other provisions
herein.

2. Not exercising or delayed exercise of rights or remedies hereunder shall not
constitute waiver of relevant provisions herein.

3. One single exercise or partial exercise of a right or remedy hereunder shall
not obstruct or limit the further exercise of that right/remedy.

4. The rights and remedies enjoyed by each party hereunder are cumulative and
shall not exclude any rights and remedies provided by law.

XVI. Settlement of Disputes & Miscellaneous:

1. Any and all disputes arising from or in connection with this Agreement shall
be referred to China International Economic and Trade Arbitration Commission in
Beijing for arbitration according to the arbitration rules of said Commission
now in force. The ruling of arbitration shall be final and binding upon both
parties.

2. Air-conditioning system, firefighting facility, engine room and other
facilities and equipments of the Project commonly used by all proprietors and
roads and gardens in the Project shall be commonly owned by all proprietors.
Party B shall properly use and shall not damage such commonly owned facilities.
If Party B occupies or damages such commonly owned facilities, Party B shall
immediately restore the status of the facilities to their original status and
pay RMB 100,000 to Party A as penalty for each occupancy or damage.

 

12



--------------------------------------------------------------------------------

 

If Party A conducts repairing or maintenance work on premises adjacent to the
Premises hereunder or on commonly used parts or facilities and equipments inside
the Premises, Party B shall provide cooperation and convenient conditions
therefor. If Party B refuses to provide cooperation and convenience, losses
caused thereby shall be assumed by Party B.

3. Except provided otherwise by laws, the planned parking space of the Project
shall be owned by Party A; Party B shall not occupy. In case Party B needs to
use the parking space, Party B shall fulfill purchase or lease procedures of
Party A or Party A’s agent; however, the ratio between the parking spaces to be
purchased or leased by Party B to the total parking spaces of the Project shall
be determined by the ratio of the area purchased by Party B hereunder against
the total area of the Project.

4. Party B shall be entitled to set the name plates, logos or advertisements of
Party B and its affiliated companies. Party A shall not set any name plates,
logos or advertisements.

5. Party B undertakes to comply with all regulations of the property management
company of the Project, and will not put or pile up articles in the common area
(including but not limited to eaves gallery, roads, grassy area and gardens) or
conduct exhibition or promotion activities in the common area without obtaining
the consent of the property management company.

6. This Agreement shall fall into full force and effect after signed by each
party’s legal representative or authorized representative. Issues unmentioned
herein shall be further discussed by both parties and executed in a written
supplementary agreement, which shall constitute an integral part of and have
equal legal effect with this Agreement.

7. Appendices hereto shall constitute an integral part of and have equal legal
effect with this Agreement.

8. This Agreement is made in four originals with equal legal effect. Each party
shall respectively hold two of them.

There is no text hereinafter.

 

13